 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
     STEVEN CHRISTIAN DU PONT, as an             Case No.: CV 18-9638-DMG (ASx)
11
     individual and as beneficiary of the 12 EVA
12   M. DUPONTE REVOCABLE TRUST                  JUDGMENT DISMISSING ACTION
13   dated 12/16/2002,                           WITH PREJUDICE [95]

14              Plaintiff,
15
                vs.
16
17   THE PRUDENTIAL INSURANCE COMP
18   ANY OF AMERICA, a New Jersey
     corporation; PRUCO SECURITIES, LLC,
19   a New Jersey limited liability company;
20   PETRA KLOOS DUPONT, an individual;
     HEATHER K.L. CONAHAN, an
21
     individual; LODEN & CONAHAN, LLC, a
22   Hawaii limited liability company; et al.,
23
                Defendants.
24
25
26
27
28


                                             -1-
 1         All defendants having been dismissed with prejudice by this Court or by Plaintiff,
 2   and there being no reason why judgment should not be entered:
 3         NOW, THEREFORE, the above-captioned action is dismissed with prejudice.
 4
 5   DATED: September 30, 2019                   ________________________________
 6                                               DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
